Citation Nr: 1701325	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the U.S. Navy from December 1988 to December 1992. This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When this case was before the Board in June 2013 and November 2014, it was remanded for additional development. It has since been returned to the Board for further appellate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file. Virtual VA contains additional VA treatment records and an October 2013 VA examination that is not contained in VBMS. All other documents in Virtual VA are duplicative of those in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is required to attempt to obtain potentially available but missing service treatment records (STRs), to obtain a new examination, and to obtain compliance with Board remand instructions. 

First, remand is required to attempt to obtain additional STRs.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, in the Veteran's December 2009 substantive appeal, the Veteran asserted that his heart disorder was due to an in-service surgery in 1990. Although there are several statements and medical records referencing the 1990 surgical procedure of a hernia repair, the claims file does not contain the inpatient hospital records of such surgery. Specifically, the STRs contain an October 1990 Health Record and a November 1990 Medical Record documenting the Veteran's complaints of hernia related pain prior to and post-operation. An October 1990 health record documented admittance for hernia repair. Also during that time period, STRs indicate a diagnosis of hepatitis B.  A November 1990 Health Record confirmed that the Veteran was medivaced, however it does not address a surgical procedure. Furthermore, a January 1991 Health Record (mislabeled as January 1990), addressed a post-surgical procedure. In March 2012 statements, the Veteran's wife and uncle stated that the Veteran was sick during service. The Veteran's wife also stated that she met him in March 1991 and that at the time he was recently released from the hospital. In March and July 2012 statements, the Veteran reported that he underwent surgery for a number of things when he was medivaced to the USNS Comfort during his service in the Gulf. Therefore, it appears there are missing STRs and on remand, the AOJ must make every effort to obtain the Veteran's missing STRs.

Second, an additional VA examination is required. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Here, additional relevant STRs may be associated with the claims file and an examiner must review those records prior to providing any etiological opinions.  Further, the October 2013 VA examiner stated that the current heart disorders may be related to the Veteran's diagnosed hypertension as there was a possibility that the Veteran's hypertension was silent while in service, and left untreated, it added to the Veteran's cardiac events. The examiner noted the Veteran's reports in an August 2012 VA examination that he had intermittent elevations of blood pressure during his active duty period that was untreated.  The 2013 examiner, however, did not provide a nexus opinion regarding any diagnosed heart disorders.  This must be done on remand.  

Third, remand is required to obtain compliance with a prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  Here, in the November 2014 Board remand, the Board directed the RO to provide a Supplemental Statement of the Case (SSOC) which addressed relevant laws and regulations applicable for new and material evidence specifically citations and a discussion of the relevant regulations, including 38 U.S.C.A. § 3.156. However, the May 2016 SSOC did not include citations and a discussion of the relevant regulations for new and material evidence (38 U.S.C.A. §3.156).  Therefore, on remand, the AOJ must readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder with a history of myocardial infarction. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide detailed information regarding his surgery in October 1990, including the name of the hospital, organization, or ship on which the surgery occurred.

2.  Even if the Veteran does not provide any response or additional information, contact the appropriate records repository, to include the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, the USNS Comfort and USS Wisconsin or any other appropriate location to obtain the Veteran's inpatient hospital records to include any documentation of the Veteran's surgical procedure in October 1990. Furthermore, include documentation of the Veteran's surgery on October 26, 1990 including any admissions prior to the surgery and time in recovery after the indicated date. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed condition(s).  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  After associating any additional records with the claims file, provide the Veteran a VA examination with a qualified examiner for service connection to determine the etiology of his heart disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner is requested to provide the following information and opinions:

a) Is it at least as likely as not (a 50 percent or greater probability) that each of the diagnosed heart disorders had its onset in, or is otherwise related to, the Veteran's period of active service?

The examiner must address the following: a) the Veteran's contention that his heart disorder was due to an in-service surgery in 1990; b) STRs indicating a hernia repair in October 1990 and a diagnosis of hepatitis B; c) STRs noting the Veteran's blood pressure readings; d) the October 2013 VA examiner's remark that there is a possibility that the Veteran's hypertension was silent while in service, and after left untreated added to the Veteran's cardiac events; and e) the August 2012 VA examination report.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8. Once the above development has been completed, the AOJ must readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the disposition remains unfavorable, the AOJ should furnish the Veteran and his representative with a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC must address the relevant laws and regulations applicable for new and material evidence required to reopen the issue of entitlement to service connection for a heart disorder with a history of myocardial infarction.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

